Citation Nr: 9934022	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-47 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
April 1984.  

This appeal arose from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for pancreatitis.  

The Board of Veterans' Appeals (Board) issued a remand in 
July 1996 so that additional records could be obtained.  The 
veteran was advised of the requirements of a well-grounded 
claim and was asked to identify any additional information in 
support of his claim.  The RO complied with the Board's 
remand directives by requesting that the veteran identify 
additional sources of treatment and submit record release 
authorizations.  Furthermore the RO requested records from 
all identified treatment providers.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Pancreatitis was not shown by competent medical evidence 
to have existed in service.  

2.  There is no competent medical evidence associating post-
service pancreatitis with the veteran's active military 
service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection for pancreatitis.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of any 
applicable statutory presumptions.  Each disabling condition 
shown by a veteran's service records, or for which service 
connection is sought must be considered on the basis of all 
pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1999).  

With chronic disease shown as such in service (or within any 
applicable presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is at least possible or plausible.  For a claim for 
service connection to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between in service injury or disease and current 
disability in the form of medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The second and third elements of the Caluza test can be 
satisfied when the disability for which service connection is 
claimed was "noted" in service or during an applicable 
presumptive period; evidence showing post service continuity 
of symptomatology; and medical or, in certain circumstances, 
lay evidence between the present disability and the post 
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Likewise, VA 
adjudicators may not draw conclusions as to medical matters 
such as diagnosis or etiology in the absence of competent 
medical evidence.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  A restatement of medical history by a medical 
examiner un-enhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" of the matter stated by way of history.  LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995).  

If the veteran fails to submit a well-grounded claim,  VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997);  Morton v. West, 12 Vet.App. 477 (1999);  
38 C.F.R. § 3.159(a) (1999).  In the recently decided Morton 
case, the United States Court of Appeals for Veterans Claims 
emphatically concluded that the Secretary, by regulation, 
manual, and/or Compensation and Pension (C&P) policy cannot 
eliminate the condition precedent placed by Congress upon the 
inception of the duty to assist.  Absent the submission and 
establishment of a well-grounded claim VA cannot assist a 
veteran in developing facts pertinent to his claim.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt may exist because of an approximate balance of positive 
and negative evidence that does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (1999).  


Factual Background

All of the evidence in the claims folder has been considered 
and the pertinent evidence is summarized below.  

The veteran contends that abdominal pains in service were 
indicative of the existence of pancreatitis.  The veteran's 
representative argued at a hearing at the RO in August 1994 
that the veteran has classic symptoms of pancreatitis 
including abdominal pain and vomiting.  The veteran testified 
that he had symptoms including vomiting, diarrhea, and pain 
in the stomach as many as five or six times per month with 
symptoms continuing after discharge.  He also testified that 
he was told in service a few times that his pancreas was 
swollen or "elevated."  

Service medical records show numerous visits for abdominal 
complaints.  However, pancreatitis was never diagnosed or 
listed as a possible or differential diagnosis.  The veteran 
did undergo a workup for increased liver function studies.  
Testing, including a liver/spleen scan was normal.  

Post service private and VA medical records from the 1980's 
and 1990's were considered in support of the veteran's claim.  
VA abdominal ultrasound and liver/spleen studies were 
performed in May 1989.  The ultrasound report noted that the 
pancreas was difficult to visualize.  Mild pancreatitis could 
not be excluded.  The liver/spleen scan showed no defects.

Lab tests in August 1992 contained a notation of a history of 
fatty liver.  An ultrasound of the abdomen was recommended.  
The ultrasound, performed the same month, noted an 
unremarkable pancreas.  Other than slightly increased liver 
echogenicity, the study was unremarkable.  

A private medical record from July 1993 noted that the 
veteran had been recently hospitalized for an inflamed 
pancreas.  In August 1993 it was noted that the veteran had 
pancreatitis by history.  A record from November 1993 noted 
that the veteran was hospitalized for pancreatitis in May.  

A VA treatment record from August 1993 it was noted that 
veteran reported hospitalization in May 1993 with acute 
pancreatitis.  He denied significant alcohol use and stated 
that he was doing better.  An assessment was made of 
pancreatitis of questionable etiology. 

Subsequent records note only a history of pancreatitis.  
Private records in 1995 showed complaints of acute abdominal 
pain, vomiting, and diarrhea but the only assessment was 
acute gastroenteritis.  

On VA examination in March 1999 in connection with a claim 
for unemployability, the veteran did not complain of 
pancreatitis and no diagnosis of pancreatitis was made.  It 
was noted that the veteran had a history of hiatal hernia, 
gastritis and duodenitis treated with medication.  He also 
reported a liver disorder. 


Analysis

After a review of all of the evidence of record, the Board 
concludes that while the veteran received treatment for acute 
pancreatitis after service, pancreatitis is not currently 
shown.  The most current records show only a history of 
pancreatitis, or make no mention of pancreatitis whatsoever.  
A history of pancreatitis is not a finding of current 
existence of a disorder.  LeShore, 8 Vet.App. 409.  

Moreover there is no competent medical evidence of 
pancreatitis in service or for a number of years thereafter.  
The veteran feels that abdominal complaints in service were 
manifestations of pancreatitis.  However, the veteran, as a 
layperson without demonstrated medical training or 
experience, is not qualified or competent to, in essence, 
diagnose pancreatitis based on his symptoms.  Espiritu, 
2 Vet.App. 492.  Likewise, the Board is not competent to 
conclude that the veteran had pancreatitis in service based 
on his abdominal complaints.  See Colvin, 1 Vet.App. 175.  It 
is noted that service connection is in effect for abdominal 
disorders including a chronic liver disorder and a hiatal 
hernia with duodenitis and gastritis.  

Finally, even assuming without deciding that the veteran has 
current pancreatitis, the entire evidentiary record is devoid 
of a medical nexus between post service pancreatitis and 
active service.  There is no medical opinion that post 
service pancreatitis was manifested in service by abdominal 
pain or other symptoms, or that otherwise the inception of 
pancreatitis was even possibly or plausibly during the 
veteran's active service.  

Although by regulation certain listed chronic diseases may be 
presumed to have been incurred in service when manifest to a 
compensable degree within a certain defined period after 
service (most commonly one year), no presumptive period 
exists for pancreatitis.  38 C.F.R. §§ 3.307, 3.309 (1999).  

Because the veteran has not provided competent evidence of a 
current disability and has not submitted any competent 
evidence of inception of pancreatitis in service, his claim 
must be denied as not well grounded.  Caluza, 7 Vet. 
App. 498.  The benefit of the doubt rule is not applicable 
when the veteran has not submitted a well-grounded claim.  
38 C.F.R. § 3.102.  

The RO did not explicitly find the claim to be not well 
grounded.  To the extent that the Board considered and denied 
the appellant's claim on a ground different from that of the 
RO, which may have denied the claim on the merits, the 
appellant has not been prejudiced by the decision.  The RO, 
in treating the claim as well grounded accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover the veteran's claim, based on the evidence of 
record, is implausible and he has failed to meet his initial 
burden in the adjudication process.  

The veteran has not identified any medical evidence that if 
obtained, would create a well-grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995);  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  The veteran was previously advised by 
the Board to identify any additional evidence supporting his 
claim.  Nonetheless, the veteran is again advised that in 
order to complete a well-grounded claim for entitlement to 
service connection for pancreatitis, he should obtain a 
medical diagnosis of current chronic pancreatitis and medical 
evidence linking pancreatitis to his service.  Unfortunately, 
VA cannot provide assistance to the veteran in developing his 
claim until he has submitted evidence of a well-grounded 
claim. Morton, 12 Vet.App. 477; Epps, 126 F.3d 1464.  


ORDER

The claim for entitlement to service connection for 
pancreatitis is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

